Citation Nr: 1018029	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  08-25 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease (DDD) at the 4th and 5th lumbar (L4-5) intervertebral 
disc space and at the lumbosacral junction (L5-S1), currently 
rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from March 1998 to March 2001.  

The matter comes before the Board of Veterans' Appeals from a 
February 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
which confirmed and continued a 10 percent rating for DDD at 
L4-5 and L5-S1.  

Historically, a May 2001 rating decision granted service 
connection for what was characterized as mechanical low back 
pain (claimed as a residual of a back injury, and assigned an 
initial 10 percent rating, both effective March 18, 2001 (the 
day after service discharge).  In pertinent part, a July 2004 
rating decision recharacterized the service-connected low 
back disorder as DDD at L4-5 and L5-S1 but confirmed and 
continued the 10 percent rating; and granted service 
connection for radiculopathy of the right lower extremity (as 
secondary to the service-connected DDD at L4-5 and L5-S1) 
which was assigned an initial 20 percent disability rating, 
effective November 4, 2003.  

In pertinent part, a subsequent July 2008 rating decision 
granted service connection for radiculopathy of the left 
lower extremity and assigned an initial 10 percent disability 
rating, effective February 28, 2008, and confirmed and 
continued the 20 percent rating for radiculopathy of the 
right lower extremity.  

A transcript of a travel Board hearing before the undersigned 
Veterans Law Judge in Nashville, Tennessee, in March 2010 is 
of record.  The Veteran and his wife testified at that 
hearing.  The record was held open for the Veteran to submit 
additional evidence, which was received later in March 2010, 
together with a waiver of initial RO consideration of that 
evidence.  




REMAND

On VA examination in December 2007 the Veteran stated that he 
had no flare-ups of radicular right leg pain but that he had 
10 episodes of thoracolumbar incapacitating episodes in the 
past 12 months with each episode lasting 5 to 6 days.  He had 
been employed full-time for the last 5 to 10 years as a 
correctional officer but had lost 5 weeks of work in the past 
12 months due to back pain.  In sum, he had lumbar DDD with 
radiculopathy which caused a significant effect on his 
employment, including increased absenteeism.  As to effects 
of the disability impacting on his occupational activities, 
he had weakness or fatigue, decreased strength, and lower 
extremity pain.  

On VA examination in June 2008 it was indicated that the 
Veteran's response to his current treatment had been poor and 
that he had numbness, paresthesias, and leg or foot weakness, 
although he had not had any falls.  He had a history of low 
back fatigue, decreased motion, stiffness, and weakness, and 
pain but no spasm.  On physical examination his gait was 
antalgic.  It was noted that the Veteran had lost 6 weeks of 
time from his full-time employment as a correctional officer 
in the past 12 months due to low back pain and weakness.  It 
was noted that there had been a worsening of his symptoms 
since his 2007 examination and that his radiculopathy 
affected both lower extremities, consistent with the current 
examination findings of sciatic tension signs, bilaterally, 
and MRI evidence of bilateral nerve root compression.  

In a March 2010 statement (received with a waiver of initial 
RO consideration) L.A.S., D.O., of the Premier Medical Group 
reported having treated the Veteran for more than 5 years.  
The Veteran's back pain seemed to be getting worse over time.  
He had more frequent flare-ups and required more frequent 
office visits for his back pain.  

At the March 2010 travel Board hearing the Veteran testified 
that he received treatment for his low back disorder about 
every nine days to every two week at the Premier Medical 
Group.  Page 3 of that transcript.  He had been unable to 
perform his last job (as a correctional officer) and, so, had 
to leave that job and try to obtain other employment.  Page 
4.  His last job had been with the Tennessee Department of 
Corrections.  He left his last job because he was physically 
unable to perform the job and he had been injured in an 
altercation.  He was currently employed at the Nashville 
General Hospital helping indigent or uninsured persons which 
was a desk job.  Page 8.  He had taken time off from work due 
to his back disorder.  Page 9.  So far this year he had used 
about 32 hours of sick leave.  Although his job was sedentary 
he had had to take off from work about once every nine days.  

Under the new DC 5243, revised effective September 23, 2002, 
IVDS or disc disease, is rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining separate evaluations of the chronic orthopedic and 
neurologic manifestations, whichever method results in the 
higher rating.  

Note 1 to the revised DC 5293 defines an incapacitating 
episode as a period of acute signs and symptoms that requires 
bed rest prescribed by and treatment by a physician.  
Supplementary Information in the published final regulations 
states that treatment by a physician would not require a 
visit to a physician's office or hospital but would include 
telephone consultation with a physician.  If there are no 
records of the need for bed rest and treatment, 
by regulation, there are no incapacitating episodes.  67 Fed. 
Reg. 54345, 54347 (August 22, 2002).

In this case the record suggests that there may be 
outstanding records pertaining to required bed rest 
prescribed by and treatment by a physician.  Specifically, 
any records submitted by the Veteran to his current or former 
employer in conjunction with his sick leave as well as 
records from his treating physician, L.A.S., D.O., of the 
Premier Medical Group relative to instructions for bed rest 
or for submission by the Veteran to an employer in 
conjunction with the Veteran's absenteeism (to which he 
testified).  

Also, considering the passage of time since the last VA 
rating examination, the Veteran should be afforded an up-to-
date rating examination.  

Accordingly, the case is REMANDED for the following action: 

1.  The Veteran should be contacted and 
requested to provide copies of all 
letters, instructions, missives or any 
correspondence from his current or any 
past treating physician pertaining to 
treatment or bed rest for the Veteran's 
low back disorder as well as pertaining to 
missing work due to his service-connected 
low back disorder.  

If the Veteran is unable to obtain the 
requested documentation, obtain from the 
Veteran as much identifying information as 
possible concerning the Veteran's the 
foregoing.  This should include the name 
and address of the relevant physician or 
medical facility as well as the inclusive 
dates of treatment or instruction 
pertaining to missing work or bed rest.  

Upon receipt of the appropriate release, 
request all private treatment records 
indicated, if any, and associate all 
received with the file.  If any request 
for private treatment records is 
unsuccessful, notify the Veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2009).   

2.  Afford the Veteran VA orthopedic and 
neurology examinations, to determine the 
nature and extent of his low back 
disorder.  The examiner should be 
requested to identify any objective 
evidence of pain, painful motion, or 
functional loss due to pain as a result of 
the low back disorder.  The extent of any 
weakened movement, excess fatigability or 
incoordination associated with these 
disabilities should be specifically 
assessed.  

The examiner should also express an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups (if the Veteran describes 
flare-ups), and if feasible, express this 
in terms of additional limitation of 
motion during flare-ups.  If not feasible, 
the examiner should so state. 

All indicated studies should be performed, 
and the rationale for all opinions 
expressed should be provided.  The 
Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner is to 
indicate in the report whether the file 
was reviewed.  

3.  The Veteran is hereby notified that it 
is his responsibility to report for all 
examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655.  In the event that the 
Veteran does not report for any ordered 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.  

4.  Thereafter, any other development 
deemed necessary should be accomplished 
and the issue being remanded should be 
readjudicated.  

5.  If the benefit remains denied, the 
Veteran and any representative, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


